Matter of Monica J. T. (Norell M. W.) (2018 NY Slip Op 04551)





Matter of Monica J. T. (Norell M. W.)


2018 NY Slip Op 04551


Decided on June 20, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 20, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOSEPH J. MALTESE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2016-08624
 (Docket Nos. B-07843-14, G-16847-15, V-16864-15)

[*1]In the Matter of Monica J. T. (Anonymous). Heartshare St. Vincent's Services, petitioner-respondent; Norell M. W. (Anonymous), respondent. (Proceeding No. 1)
In the Matter of Kadi W. (Anonymous), appellant, Hubert T. (Anonymous), et al., respondents. (Proceeding Nos. 2, 3)


Geanine Towers, Brooklyn, NY, for appellant.
Wingate, Kearney & Cullen, LLP, Brooklyn, NY (Richard J. Cea and Kreuza Ganolli of counsel), for petitioner-respondent in Proceeding No. 1.
Virginia Geiss, Brooklyn, NY, attorney for the child.

In a proceeding pursuant to Social Services Law § 384-b and related proceedings pursuant to Family Court Act article 6, the maternal great aunt appeals from an order of the Family Court, Kings County (Barbara Salinitro, J.), dated July 12, 2016. The order, after a hearing, inter alia, dismissed her petition to be appointed guardian of the subject child.
ORDERED that the appeal is dismissed as academic, without costs or disbursements. 	The subject child was born in April 2007. Soon after the child's birth, the Commissioner of Social Services of the City of New York placed the child in foster care with HeartShare St. Vincent's Services (hereinafter the Agency). In May 2007, the Agency placed the child in kinship foster care with the maternal great aunt (hereinafter the appellant). In July 2014, the Agency filed a petition seeking to terminate the biological mother's parental rights. In May 2015, the Agency removed the child from the appellant's kinship foster home, and, in June 2015, the Agency placed the child into a nonkinship foster home. In June 2015, the appellant filed a petition for guardianship and a petition for visitation/custody. The Family Court, after a hearing, inter alia, terminated the biological mother's parental rights, dismissed the appellant's guardianship and visitation/custody petitions, and transferred custody and guardianship of the child to the Commissioner of Social Services of the City of New York and the Agency.
The appellant moved to stay all adoption proceedings pending hearing and determination of this appeal. By decision and order on motion dated October 19, 2016, this Court [*2]denied the motion. On June 27, 2017, the child was adopted by her nonkinship foster parents.
Contrary to the appellant's contentions, the appeal has been rendered academic by the adoption of the child (see Matter of Iyanna KK [Edward KK.], 141 AD3d 885, 886; Matter of Destiny M.O. [Agnes W.], 106 AD3d 922; Matter of Ciara W., 57 AD3d 554; see also Matter of Patience B. v Administration for Children's Servs., 306 AD2d 473; Matter of North v Christine Y., 122 AD3d 864), and the exception to the mootness doctrine does not apply (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Finally, we do not condone the parties' failure to timely notify this Court about the adoption, given that it was finalized more than two months before the submission date of the appeal.
BALKIN, J.P., MALTESE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court